 RETAIL EMPLOYEE RELATIONS COMMISSION351group leaders, but excluding guards, professional employees,and supervisors as defined in the Act.'[Text of Direction of Election7 omitted from publication.]6 This is the identical bargaining unit which the Board found appropriate in the 1950proceeding.70n January 14, 1953, the Board in Westinghouse Electric Corporation, 102 NLRB 270,directed that a self-determination election be conducted among the patternmakers at theSouth Philadelphia Works to determine whether they desired to be represented as a separatebargaining unit or remain a part of the existing hourly paid production and maintenanceunit represented by the UE. In the subsequent election they indicated that they desired toremain in the overall unit, and on February 11, 1953, the Regional Director issued a certifi-cation of results of election to such effect. The UE here contends that under the provisionsof Section 9 (c) (3) no election affecting these employees can be directed at this time Wereject this contention as the election herein directed is not in the unit or a subdivision of theunit in which that election was held. See Robertson Brothers Department Store, 95 NLRB21.On September 18, 1953, the IUE moved that the name of the UE be excluded from theballot on the ground that the record establishes that the UE will not represent in the presen-tationand processing of grievances any employees who are not members of the UE Wedo not find that the record supports this contentionAccordingly the motion is hereby denied.RETAIL EMPLOYEE RELATIONS COMMISSION, PetitionerandBUILDING SERVICE EMPLOYEES' UNION, LOCAL NO.64,A. F. OFL. andRETAIL CLERKS' UNION, LOCAL NO.2,A. F. OF L. Case No. 18-RM-139. December 15, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Richard P.at the hearing are free from prejudicial error and are herebyaffirmed.'Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to represent cer-tain employees of the Employer.3.The question concerning representation:Building Service Employee's Union, Local No. 64, A. F. of L.,herein called Local 64, has represented employees of theEmployer in the classifications involved herein since 1939. Themost recent contract between the Employer and Local 64 ex-pired on April 30, 1953. In June 1953 Retail Clerks' Union,1At the hearing, Local 64 moved to dismiss the petition on the ground that the Employer isattempting to establish a "multiple employer" unit for which there is no history of directcollective bargaining between all of the members of the Employer's Association and Local 64For the reasons indicated in the text below, the motion to dismiss is hereby denied.107 NLRB No 97. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal No. 2, A. F. of L., herein called Retail Clerks, whichcurrently represents employees of the Employer inclassifica-tions other than those involved here, claimed to represent theemployees represented by Local 64. On May 19, 1953, RetailClerks withdrew its claim. On August 20, 1953, Retail Clerksreasserted its claim to represent such employees, but at thehearing, for the second time, withdrew such claim.On these facts, and also because of the unit issue betweentheEmployer and Local 64 described below, we find that aquestion concerning representation exists within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Employer, an association of 23 retail department andspecialty stores in St. Paul, Minnesota, contends that the ap-propriate unit consists of alljanitors,watchmen, matrons,window washers, and passenger elevator operators in allmember stores of the multiemployer association. Local 64contends that the unit should be confined to the 5 memberstores which had signed the latest contract between the Em-ployer and Local 64 covering building service employees, andwhich, as stated above, expired on April 30, 1953. Local 64,however, has indicated its willingness to represent buildingservice employees in an associationwide unit should the Boardfind such a unit appropriate.In 1937, the Employer P voluntarily recognized Retail Clerksas the bargaining agent of an associationwide unit coveringemployees in almost all classifications employed by themember stores, the principal exclusions being craft groups.Included in that unit were the building service employeesherein involved. In 1939 Retail Clerks disclaimed interest inthe building service employees, but has since continued torepresent the other employees covered in the original contracton an associationwide basis.Since 1939, building service employees inthemember storesof the Employer have been represented continuously by Local64. The Employer and Local 64 have negotiated 10 bargainingcontracts covering such employees, which have been signed byfrom 3 to 9 members of the Employer, as well as by the Em-ployer and Local 64. As indicated, 5 memberstores weresignatories to the latest contract. Whenever contract changeswere negotiated by the Employer and Local 64, all memberstores werenotified of such changes.In 1943, and again in 1951, the Employer, acting on behalf ofallmember stores of the Association, and Local 64 jointlypetitioned, respectively, the War Labor Board and the WageStabilization Board regarding the wages of the building serviceemployees employed in the member stores.2 In an earlier case, the Board found that the Employer possesses sufficient authority toengage in collective bargaining on behalf of its members and is an Employer within themeaning of the Act. See Retail Employee Relations Commission, 80 NLRB 1473, 1474. RETAIL EMPLOYEE RELATIONS COMMISSION353In the recent Seagram case, 3 which involved an issue as tothe appropriateness of a multiplant unit, the Board indicatedwith respect to employees concerning whom there was nobargaining history that "bargaining history for one group oforganized employees, although persuasive, should not in-variably control the bargaining pattern for every other groupof unorganized employees." That principle is equally applicablein a case like the instant one, where a multiemployer group isconcerned.' However, in the instantcase,there is abargaininghistory with respect to the building service employees which,although indicating the one time acceptance, and nowappropri-ateness, of an associationwide unit, is nevertheless equivocal.In such a situation we are accordingly constrained to attachsomewhat greater weight to the bargaining history of otherorganized employees. In view, therefore, of the bargaininghistory with respect to the employees who have in the past beenrepresented by Retail Clerks, as well as the bargaining historyof the building service employees here involved, and becauseLocal 64 has indicated its willingness to represent buildingservice employees on an associationwide basis, we have con-cluded that an associationwide unit is here appropriate.Except for the unit placement of watchmen, the Employer andLocal 64 are in agreement as to the composition of the unit.They disagree as to the effect upon unit placement of thevarying amounts of time which watchmen in the different storesdevote to monitorial duties. However, without regard to thearguments of the parties in this respect, we note that there isno indication that all the watchmen involved do not performmonitorial duties regularly. Accordingly, we shall excludewatchmen from the unit.5We find that all janitors, matrons, window washers, andpassenger elevator operators employed in the retail departmentand specialty stores whichare membersof the Retail Em-ployee Relation Commission in St. Paul, Minnesota, but ex-cluding all other employees, watchmen, and all supervisors asdefined in the Act, constitute an appropriate unit for the purposeof collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication.]SJoseph E. Seagram & Sons, Inc., 101 NLRB 101.4See Lownsbury Chevrolet Company, 101 NLRB 17525See Walterboro Manufacturing Corporation, 106 NLRB 1383.